PER CURIAM.
The defendant, husband, appeals from a final decree which granted the wife a divorce, a lump sum as alimony, and attorney’s fees. The points argued were as follows: the court erred in entering an order extending the time for taking testimony, in allowing an excessive amount as lump sum alimony, and in allowing excessive attorney’s fees to the wife.
We have reviewed the record in the light of the arguments as to each point presented and hold that error has not been demonstrated. Pross v. Pross, Fla.1954, 72 So.2d *509671; Glassman v. Deauville Enterprises, Fla.App.1958, 99 So.2d 641.
Affirmed.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.